--------------------------------------------------------------------------------

 

LEASE
 
BETWEEN:
     

5290 INVESTMENTS LTD.
   

(the "Landlord")
     
OF THE FIRST PART
AND:
     
HOUSE OF BRUSSELS CHOCOLATES INC.
   
(the "Tenant")
     
OF THE SECOND PART
     

 
 



     

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS
 

     

PAGE

ARTICLE 1 - GRANT AND BASIC TERMS

1
 
1.1    
Grant
1
 

1.2

Reservations

1
 
1.3
Basic Terms
2
   

ARTICLE 2 - TERM OF LEASE

4
 

2.1

Term

4
 
2.2
State of Property
4
   

ARTICLE 3 - BASIC ANNUAL RENT, ADDITIONAL RENT, DEPOSIT

4
 

3.1

Rent

4
 
3.2
Arbitration of Rent
6
 

3.3

Rental Deposit

6
 
3.4
Deposit Application
6
 

3.5

Additional Rent

6
 

3.6

No Deductions

6
 
3.7
Net Lease
6
 
3.8
Post-dated Cheques
7
 
3.9
Interest
7
 
3.10
Rent Abatement
7
   

ARTICLE 4 - USE OF THE PREMISES

7
 

4.1

Use of Premises

7
 
4.2
Conduct of Business
7
   

ARTICLE 5 - TENANT'S COVENANTS

8
 
5.1
Rent
8
 

5.2

Utilities

8
 
5.3
Sales Taxes
8
 
5.4
Repairs
8
 

5.5

View Repairs

8
 

5.6

Make Repairs

8
 
5.7
Condition at Lease End
9
 

5.8

Maintenance Contractor

9
 

5.9

Glass

9
 

5.10

Overload

9
 
5.11
Nuisance
9
 

5.12

Assignment, Subletting, Change in Control

9
 
5.13
Termination Option on Assignment.
10
 
5.14
Bylaws
10
 

5.15

Tenant Insurance

10
 
5.16
Blanket Insurance
11
 
5.17
Landlord Insurance
11
 

5.18

Increased Insurance

11
 
5.19
Uninsured Damage
11
 

5.20

Refuse

12
 
5.21
Liens
12
 

5.22

Claim Waive

12
 
5.23
Indemnity From Tenant
12







    - 1 -  

--------------------------------------------------------------------------------

 

 

 
5.24
Furnace
12
 
5.25
Auction
13
 

5.26

Default Costs

13
 
5.27
Taxes
13
 
5.28
Tax Estimate
13
 
5.29
Tax Adjustment
13
 
5.30
Improvement Taxes
13
 
5.31
Tenant's Business Taxes
14
 
5.32
Proof of Tax Payment
14
 
5.33
Reimburse Landlord
14
 
5.34
Operating Expenses
14
 

5.35

Operating Expenses Reconciliation

14
 
5.36
Management Fee
14
 
5.37
Payment By Landlord
15
   

ARTICLE 6 - LANDLORD'S COVENANTS

15
 

6.1

Quiet Enjoyment

15
 

6.2

Title

15
 

6.3

Taxes

15
 
6.4
Repairs
15
 

6.5

Insurance

15
 
6.6
Supplier's Warranties
15
   

ARTICLE 7 - IMPROVEMENTS AND ALTERATIONS

16
 
7.1
Alterations
16
 
7.2
Restoration
16
 
7.3
Removal of Goods
16
   

ARTICLE 8 - GENERAL INDEMNIFICATION AND LIMITATION OF LIABILITY

17
 
8.1
Landlord Not Liable
17
 
8.2
Consequential Damage
17
 

8.3

Reciprocal Indemnity

17
 

8.4

Landlord Right to Perform Tenant's Covenant

18
   

ARTICLE 9 - SUBORDINATION AND STATUS CONFIRMATION

18
 
9.1
Subordination
18
 

9.2

Estoppel Certificates

18
   

ARTICLE 10 - DAMAGE TO THE PREMISES

19
 
10.1
Damage
19
 

10.2

Damage Due to Tenant's Acts

20
 
10.3
Damage to Improvements
21
   

ARTICLE 11 - EXPROPRIATION

21
 
11.1
Expropriation
21
   

ARTICLE 12 - BANKRUPTCY, INSOLVENCY OR EXECUTION

21
 
12.1
Insolvency
21
 
12.2
Determinable Lease
22




    - 2 -  

--------------------------------------------------------------------------------

 

 
ARTICLE 13 - DEFAULT
22
 
13.1
Default
22
 

13.2

Right to Relet

23
 
13.3
Right to Terminate
23
 
13.4
No Release of Liability
23

ARTICLE 14 - OVERHOLDING

24
         
14.1
Overholding
24
 
14.2
Overholding Rent
24
   

ARTICLE 15 - NON-WAIVER AND CUMULATIVE REMEDIES

24
 
15.1
No Waiver
24
 

15.2

Rent From Third Party

24
 
15.3
Cumulative Remedies
24
   

ARTICLE 16 - ADVERTISING SIGNS

24
 

16.1

Advertising Signs

24
 
16.2
Indemnity to Landlord
25
   

ARTICLE 17 - NOTICE AND DEMANDS

25
 
17.1
Notices
25
   

ARTICLE 18 - MISCELLANEOUS

26
 
18.1
Consents
26
 

18.2

Successors and Assigns

26
 
18.3
Re-execution
26
 
18.4
Sign Removal
26
 
18.5
Enforcement Costs
27
 
18.6
Lease Advertising
27
 
18.7
Sale Advertising
27
 

18.8

Registration of Lease

27
 
18.9
Headings
27
 
18.10
Entire Contract
27
 
18.11
Time of Essence
28
 
18.12
Apportionment of Taxes and Costs
28
 
18.13
Transfer By Landlord
28
 
18.14
Force Majeure
28
   

ARTICLE 19 - OPTION TO RENEW

28
 
19.1
Option to Renew
28
 
19.2
Renewal Terms
28
 
19.3
Rent Arbitration
29
   

ARTICLE 20 - INDEMNITY

29
   


ARTICLE 21 - ENVIRONMENTAL MATTERS


30
 
21.1
No Hazardous Substances To Be Permitted On Premises
30
 

21.2

Environmental Compliance By Tenant

30
 

21.3

Inspection of Premises and Records

31
 
21.4
Government Cleanup Requirements
31
 
21.5
Landlord's Rights Regarding Cleanup
31




 

  - 3 -  

--------------------------------------------------------------------------------

 

 

 
21.6
Tenant Responsible For Cost of Removal and Remediation
32
 
21.7
Indemnity to Landlord
32
 
21.8
Tenant's Default
33
 
21.9
Obligations Survive Expiry or Termination of Lease
33
 
21.10
Entry Not A Breach
33
 
21.11
Tenant Not Liable
33
   

ARTICLE 22 - DEFINITIONS

33
 
22.1
Definitions
33
 

SCHEDULE A - PLAN OF THE PROPERTY
 

SCHEDULE B - LEGAL DESCRIPTION OF THE PROPERTY & REGISTERED ENCUMBRANCES
 

SCHEDULE C - LANDLORD'S EQUIPMENT
Exhibit 1 - Equipment Inventory




    - 4 -  

--------------------------------------------------------------------------------

 

 
THIS LEASE dated as of____________________is made and entered into:


BETWEEN:
     

5290 INVESTMENTS LTD.
   

(the "Landlord")
     
OF THE FIRST PART
AND:
     
HOUSE OF BRUSSELS CHOCOLATES INC.
   
(the "Tenant")
     
OF THE SECOND PART
     

 
In consideration of the rents and covenants contained herein, the parties agree
as follows:




ARTICLE 1

GRANT AND BASIC TERMS


1.1      Grant: The Landlord, being the owner of an estate in fee simple in the
Property (as hereinafter defined) subject to registered encumbrances, liens and
interests, if any, in consideration of the rents, covenants and agreements
herein reserved and contained on the part of the Tenant to be paid, observed and
performed, by these presents demises and leases the Property to the Tenant.


1.2        Reservation: Notwithstanding anything to the contrary contained
herein, the parties agree that the Landlord has excepted and reserved unto
itself, its agents, employees and contractors the right for free passage, with
or without vehicles or other machinery, over the Property and any Building
forming part thereof or situate on the Property, to and for:



(a) the running of water and sewage and the provision of any other utilities to
any Building forming part of the Property or on land adjoining the Property,
over any part of the Property and in and through sewers, drains or any other
works made over, through, or under any part of the Property and the right to
construct or lay down upon, under or through such part of the Property as may be
built upon any works including without limitation gas and water mains, culverts
and sewers and electricity carrying wires and cables and telephone and other
communications related conduits, poles, wires and cables, with power at all
reasonable times to enter upon any part of the Property for the purpose of
constructing and laying the same, or of examining the state of repair thereof,
and for the purpose of repairing or renewing the same;




    - 1 -  

--------------------------------------------------------------------------------

 

 

(b) the performance of repairs and maintenance which it is the Landlord's
responsibility to perform pursuant to Paragraph 6.4 hereof,



on the basis that in carrying out any such operations, repairs and maintenance,
the Landlord will use its best efforts not to unreasonably disturb the Tenant's
business, provided however Rent will not abate while any such work is being
performed, and the Landlord will not be liable for any damage, injury or death
caused to any person or to the property of the Tenant or of others arising as a
result of such entry and passage unless such damage, injury or death arises as a
result of the negligence or wilful acts of the Landlord or those for whom it is,
in law, responsible.


1.3      Basic Terms: The basic terms of this Lease are:



 
(a)
(i) Landlord:
5290 INVESTMENTS LTD.
           

(ii) Address of Landlord:

5367 Kingsway, Burnaby, B.C. V5H 2G1
             
Tel: 604-435-3321 Fax: 604-432-7349
         
(b)
(i) Tenant (legal name):
HOUSE OF BRUSSELS CHOCOLATES INC.
           
(ii) Address of Tenant:
Unit 208, 750 Terminal Avenue
     
Vancouver, BC V6A 2M5
             
Tel:______________ Fax:________________
           
(iii) Individual to Contact:
________________________________            
(iv) Operating Name of Business:
House of Brussels Chocolates Inc.
         
(c)
(i) Covenantor(s):
N/A
           
(ii) Address of Covenantor(s):
N/A
         
(d)
(i) Property:
as described in Schedule "A"
           
(ii) Civic Address of the Property:
1658 Foster's Way, Delta, BC V3M 6S6.
           
(iii) Area of Premises:
approximately 73,776 square feet subject
     
to Subparagraph 22.1 (c).
         
(e)
(i) Term:
Fifteen (15) years.
           
(ii) Option(s) to Renew:
Yes (see Article 19).




    - 2 -  

--------------------------------------------------------------------------------

 

 

   
(iii) Terms of Renewal Option(s):
One (l) five-year option at fair market
     
Basic Annual Rent subject to Subparagraph 19.
         
(f)
Commencement Date:
August 1, 2004.
   
(subject to Paragraph 18.14)
           
(g)
Termination Date:
July 31, 2019.
         
(h)
Lease Void Date (if Property is not
     
available, see Subparagraph 2.1 (c)):
N/A
         
(i)
Rent:
             
(i) Basic Annual Rent:
         



Lease Year
Per Annum
Per Month
Per Sq. Ft.
Per Annum
1 - 3 (2004-2007)
$313,548.00*
$26,129.00*
$4.25*
4 - 6 (2007-2010)
$331,992.00*
$27,666,00*
$4.50*
7 - 10 (2010-2014)
$350,436.00*
$29,203.00*
$4.75*
11 - 13 (2014-2017)
$398,390.40*
$33,199.20*
$5.40*
14 - 15 (2017-2019)
$416,834.40*
$34,736.20*
$5.65*



*as determined in accordance with Subparagraphs 3.1 (a) (i) and 3.1 (a) (ii).


The Basic Annual Rent shall be adjusted if the Area of the Premises varies from
the area set forth above.



   
(ii) Additional Rent:
as set forth in Subparagraph 3.1 (b)
           
(iii) Rent Abatement:
the Basic Annual Rent has been abated
     
for the following portion(s) of the Lease
     
Term (see Paragraph 3.10):
             
August 1, 2004 to October 31, 2004
     
February 1, 2005 to April 30, 2004
         
(j)
Permitted Use:
Storage, manufacture and distribution of
     
chocolate and related products together
     
with related office functions.
         
(k)    (i)
Rental Deposit:
$95,609.85
   
(see Paragraphs 3.3 and 3.4)
           

 (ii)

Rental Deposit to be applied as follows, firstly to the Rent under the
     
Lease for the Basic Rent accruing due in the fourth (4th) month of the
     
term, secondly to the Rent under the Lease for the Basic Rent accruing
     
due in the tenth (10th) month, and thirdly as a security deposit.
 




    - 3 -   

--------------------------------------------------------------------------------

 

 

 
(l)
Lease Registration Deposit:
$500.00 (see Paragraph 18.8).
         
(m)
Management Fee:
5.00% of Basic Annual Rent (see
     
Paragraph 5.36).
         
(n)
Schedules:
The schedules attached to this Lease are
     
incorporated into and form an integral
     
part of this Lease and are as follows:
             
Schedule "A"  Plan of the Property
     
Schedule "B"  Legal Description of the
     
            Property and Registered
     
            Encumbrances
             
Schedule "C"  Landlord's Equipment
     
Exhibit 1      Equipment Inventory
         
(o)
Definitions:
In this Lease, the words, phrases and
     
expressions set forth in Article 22 are
     
used with the meanings defined therein.





ARTICLE 2
TERM OF LEASE


2.1      Term: TO HAVE AND TO HOLD the Property unto the Tenant during the Term,
from and including the Commencement Date to and including the Termination Date.


2.2      State of Property: The Tenant will examine the Property before taking
possession of the Property and such taking of possession will be, in the absence
of an agreement signed by the Landlord in writing to the contrary, conclusive
evidence as against the Tenant that at the time thereof the Property was in good
order, ready for occupancy and use as applicable and in condition called for
under this Lease and that no further work or improvements were required to be
done with respect to the Property or any part thereof and that there was no
unsatisfied promise made by the Landlord to alter, remodel, decorate, improve or
otherwise do any work whatsoever with respect to the Property or any part
thereof. The Tenant agrees that there is no representation from the Landlord
with respect to the Property, including without limitation any representation
with respect to the suitability of the Property for the conduct of the Tenant's
business or whether the Property is subject to a zoning which permits the
carrying on of that business.




ARTICLE 3
BASIC ANNUAL RENT, ADDITIONAL RENT, DEPOSIT


3.1      Rent: The Tenant covenants and agrees to pay to the Landlord at the
Address of the Landlord set forth in Subparagraph 1.3 (a) (ii), or at such other
place as the Landlord may direct in writing, Rent in lawful money of Canada
payable in consecutive monthly instalments in advance on the first day of each
and every month during the Term hereof as follows:



    - 4 -  

--------------------------------------------------------------------------------

 




(a) as Basic Annual Rent:




(i)

for those Lease Years with respect to which amounts are set forth in the second
and third columns in the table in Subparagraph 1.3 (i) (i), in amounts per month
as set forth in those columns, and




(ii)

for those Lease Years with respect to which no amounts are set forth in the
second and third columns in the table in Subparagraph 1.3 (i) (i), Basic Annual
Rent per annum will be the fair market Basic Annual Rent as agreed upon by the
parties hereto and failing such agreement by a date which is two months prior to
the expiry of the Lease Years mentioned in Subparagraph 3.1 (a) (i) above,
either party may forthwith submit for binding arbitration the determination of
the fair market Basic Annual Rent for that time period. Until such fair market
Basic Annual Rent is determined, either by agreement or arbitration, Basic
Annual Rent shall continue to be paid at the rate applicable in the immediately
preceding Lease Year. When a new Basic Annual Rent is determined, either by
agreement or arbitration, it shall be retroactive to the commencement of the
time period first referenced in this Subparagraph and the Tenant will pay to the
Landlord any deficiency on account of Rent that has been and that should have
been paid up to the date of the determination within 14 days from the date of
the determination. PROVIDED HOWEVER ALWAYS that Basic Annual Rent for the time
period first referenced in this Subparagraph shall in no event be less than the
Basic Annual Rent under this Lease for the Lease Year which immediately preceded
that time period. The Basic Annual Rent per annum for the time period first
referenced in this Subparagraph will be paid by equal consecutive monthly
instalments equal to one twelfth of the Basic Annual Rent per annum and will be
payable on the first day of each and every month after the above referenced
agreement or determination is made; and




(b) as Additional Rent:




(i)

the Taxes payable by the Tenant pursuant to and as set forth in Paragraph 5.27,




(ii)

the Operating Expenses pursuant to and as set forth in Paragraph 5.34,




(iii)

the Management Fee pursuant to and as set forth in Paragraph 5.36, and




(iv)

all other amounts payable by the Tenant to the Landlord pursuant to this Lease.




    - 5 -  

--------------------------------------------------------------------------------

 

 
3.2      Arbitration of Rent: Rent arbitration referenced in Subparagraph 3.1
(a) (ii) shall be by a sole arbitrator in accordance with the Commercial
Arbitration Act of British Columbia, and the cost of the arbitration shall be
borne equally by the Landlord and Tenant. The fair market Basic Annual Rent to
be determined by the arbitration shall be based on the then current fair market
rent for similar property in similar locations which would be paid for the
Property as between persons dealing in good faith and at arm's length and not
taking into account any goodwill attributable to the Property by reason of the
business carried on therein by the Tenant and shall be based on the best use for
which the Property may be used subject to applicable Municipal zoning.


3.3      Rental Deposit: The Landlord acknowledges receipt of the Rental Deposit
from the Tenant in the amount set forth in Subparagraph 1.3 (k) (i) and provided
that the Tenant has not committed any default under the Lease prior to the time
of the intended application, the Rental Deposit shall be applied as set forth in
Subparagraph 1.3 (k) (ii) and otherwise it may, at the Landlord's option, be
applied by the Landlord in accordance with the terms of the immediately
following paragraph.


3.4      Deposit Application: The Landlord may, acting reasonably, use, retain
or apply all or part of the Rental Deposit to the extent required for the
payment of any Rent which the Tenant has not paid on the date due or as
compensation on account for any loss or damage arising from the breach or
default by the Tenant of any provision of this Lease. If the Landlord uses,
retains or applies all or part of the Rental Deposit for any purpose other than
the payments set forth in Subparagraph 1.3 (k) (ii), then the Tenant will,
forthwith upon notice from the Landlord, pay to the Landlord the amount required
to restore the Rental Deposit to its original amount.


3.5      Additional Rent: All payments, other than payments on account of Basic
Annual Rent, required to be made by the Tenant under or in respect of this Lease
shall be deemed to be Additional Rent and shall be paid as Rent to the Landlord,
or to such agent or agents of the Landlord as the Landlord shall hereinafter
from time to time direct in writing to the Tenant, and the Landlord shall have
as a result of any non payment of any Additional Rent the same remedies as the
Landlord would have as a result of non payment of Basic Annual Rent.


3.6      No Deductions: All Rent to be paid by the Tenant to the Landlord shall
be paid without any deduction, abatement or set-off whatsoever, unless expressly
set out herein.


3.7      Net Lease: The Landlord and the Tenant agree that all expenses, costs,
charges, payments and outgoings incurred in respect of or allocated by the
Landlord to, the Property, or any other matter or thing affecting the Property
shall, (unless otherwise expressly stipulated herein to the contrary), be borne
by the Tenant, save and except:





(a)

costs of complying with the Landlord's specific obligations, if any, pursuant to
the terms of this Lease which are expressed to be for the sole account of the
Landlord; and




(b) all costs of initial construction of the Property,




    - 6 -  

--------------------------------------------------------------------------------

 

 
and agree that the Rent to be paid by the Tenant shall be absolutely net to the
Landlord and free of any deduction, abatement, set-off, Taxes, charges, rates,
assessments, expenses, costs, payments or outgoings of every nature, save as set
out herein, and agree that the Tenant shall pay all Taxes, charges, rates,
assessments, expenses, costs, payments or outgoings of every nature relating to
the Property.


3.8      Post-dated Cheques: Should the Tenant demonstrate a pattern of late
Rent payments, the Landlord may, at its option, require that the Tenant deposit
with the Landlord post-dated cheques for monthly Rent instalments. Said cheques
shall be dated and be in amounts in accordance with the monthly payments of Rent
including without limitation Sales Taxes and Management Fee.


3.9      Interest: When any payment of Rent shall not be paid when due, or when
any cheque provided by the Tenant for any payment of Rent is not upon
presentment honoured by the financial institution on which it is drawn, then the
unpaid amount shall bear interest at the rate or rates per annum equal to THE
ROYAL BANK OF CANADA prime lending rate as established from time to time plus
two percentage points from the due date until paid, except that with respect to
Taxes any amounts if unpaid by the Tenant to the Landlord by the due date shall
bear a penalty and interest charges equal to the penalty and interest charges
charged by the authority levying the Taxes, but this stipulation for interest
and penalties shall not prejudice or affect any other remedies of the Landlord
under this Lease.


3.10      Rent Abatement: The Basic Annual Rent shall be abated for the
portion(s) of the Lease Term specified in Subparagraph 1.3 (i) (iii), provided
however, notwithstanding anything to the contrary contained in this Lease, the
Tenant shall pay Additional Rent during the period of any rental abatement.




ARTICLE 4
USE OF THE PROPERTY


4.1      Use of Property: The Tenant shall use the Property for the Permitted
Use, together with such lawful uses as are ancillary and appropriate to the
normal course of such use of the Property, and for no other purpose, without the
prior consent of the Landlord, which consent the Landlord may not unreasonably
withhold or delay, and shall not permit or suffer any part of the Property to be
used or occupied by any person other than the Tenant, its employees, licensees,
agents, customers, and invites except as permitted by this Lease.


4.2      Conduct of Business: The Tenant shall only use the Property for the
purposes as aforesaid, and shall only conduct or carry on its business therein,
in full compliance with all applicable laws, regulations, requirements or
guidelines in the Province of British Columbia, including any applicable laws,
regulations, requirements or guidelines of the Federal Government of Canada or
of the Government of the Province of British Columbia or the Municipality.



    - 7 -   

--------------------------------------------------------------------------------

 

 
ARTICLE 5
TENANT'S COVENANTS


   The Tenant Covenants with the Landlord:


5.1      Rent: To pay to the Landlord the Rent payable in accordance with this
Lease in the manner and at the times stipulated in this Lease without any
deduction, abatement or set-off whatsoever, unless expressly set out in this
Lease;


5.2      Utilities: To pay all charges for water, light, electricity, power, gas
and all utilities supplied, delivered, provided to or made available upon the
Property, and if at any time and for any reason during the Term of this Lease,
or any extensions thereof, the Landlord is required to pay any of the foregoing,
then the Tenant shall forthwith pay to the Landlord a sum equal to the amount so
paid;


5.3      Sales Taxes: To pay to the Landlord an amount equal to the Sales Taxes
related to any payments to be made by the Tenant under this Lease, it being the
intention of the parties that the Landlord shall be fully reimbursed by the
Tenant with respect to any and all Sales Taxes. The amount of the Sales Taxes
shall be calculated by the Landlord in accordance with the applicable
legislation and shall be paid to the Landlord at the same time as the amounts to
which Sales Taxes apply are payable to the Landlord under this Lease or upon
demand at such other time or times as the Landlord may from time to time
determine;


5.4      Repairs: To well and sufficiently, at its sole cost and expense,
maintain, service and repair (or replace components of) the Property and any
Building forming part thereof (including without limitation all Building areas,
roof areas, concrete floors, partitioning, equipment, fixtures, heating,
ventilation, air conditioning and plumbing apparatus, electric lighting fixtures
and equipment, parking areas, driveways, loading areas, walkways and landscaping
located thereon at the Commencement Date or subsequently placed or done), and to
maintain such in good and sufficient repair and presentable appearance as a
careful owner would do, save and except only for:



(i) repairs and replacements for which the Landlord is responsible as expressly
provided in this Lease;




(ii) damage by fire earthquake or Act of God or other casualty against which and
to the extent which the Property is required to be insured; and




(iii)

reasonable wear and tear (note: the reasonable wear and tear shall not in any
way absolve the Tenant of its repair and maintenance obligations contained in
this Lease in excess of reasonable wear and tear);



5.5      View Repairs: To permit the Landlord, its agents or employees, to enter
and view the state of repair, and to repair according to reasonable notice in
writing except as aforesaid;


5.6      Make Repairs: To make all repairs as required by this Lease, whether
pursuant to a notice from the Landlord or otherwise, in accordance with the
reasonable standard specified by the Landlord and to make all repairs to the
approval of the Landlord, such approval not to be unreasonably withheld;



    - 8 -  

--------------------------------------------------------------------------------

 

 
5.7      Condition at Lease End: At the expiration or earlier termination of
this Lease to leave the Property clean, in good repair and otherwise in the
condition in which the Tenant is required to maintain the same during the Term,
reasonable wear and tear excepted. However, the reasonable wear and tear shall
not in any way absolve the Tenant of its repair and maintenance obligations
contained in this Lease in excess of reasonable wear and tear;


5.8      Maintenance Contractor: To engage at its sole cost a bona fide
maintenance contractor to provide routine preventative maintenance and any
necessary repairs to all heating, air conditioning and ventilation systems
servicing the Property or any Building forming part thereof and to only engage
such contractor as the Landlord has approved in writing prior to his engagement,
such approval not to be unreasonably withheld;


5.9      Glass: To restore forthwith at the Tenant's expense and with glass of
the same colour and quality any broken or damaged glass on the Property;


5.10     Overload: Not to bring upon the Property any machinery, vehicles,
equipment, article or thing that by reason of its weight, size or use might
damage the Property or any Building forming part thereof and not at any time to
overload the floors of any Building, and if any damage is caused to the Property
or any Building forming part thereof by any machinery, equipment, article or
thing brought on by the Tenant or by any of its servants, agents or employees or
any person having business with the Tenant or by overloading or by any act,
neglect or misuse on the part of the Tenant or any of its servants, agents or
employees or any person having business with the Tenant, to forthwith repair or
pay to the Landlord the cost of making good such damage;


5.11     Nuisance: Not to do, suffer or permit any act or neglect which may in
any manner, directly or indirectly, cause injury or damage to the Property or
any other part thereof or to any fixtures thereon or appurtenances thereof or
which may be or become a nuisance or interference to any occupants of any
adjacent property, or which, in the reasonable opinion of the Landlord, would
render the Property or any part thereof less desirable or injure the reputation
thereof;


5.12     Assignment, Subletting, Change in Control: Not to assign, sublet or
otherwise part with possession of the Property or any part thereof or allow or
suffer the Property or any part thereof to become vested in or occupied by any
person other than the Tenant for the whole or any part of the Term without first
obtaining the written consent of the Landlord, such consent not to be
unreasonably withheld. The Tenant may assign or sublet the Property without the
Landlord's prior approval to any company that is a parent, subsidiary or an
associate company of the Tenant. PROVIDED that this paragraph shall continue to
be applicable after any assignment or subletting with respect to any further
assignment or subletting. The Tenant agrees that no assignment or subletting
shall in any manner release the Tenant from any covenant to be observed or
performed on the part of the Tenant under this Lease during the Term or any
renewal thereof. The parties agree that any transaction whereby the effective
control of the Tenant, if the Tenant is a corporate entity, changes, then such
change shall be deemed to be an assignment for the purposes of this Paragraph.
Without restricting the generality of the foregoing, the parties agree that the
Landlord can withhold consent to any assignment or subletting if the proposed
assignee or subtenant does not execute an instrument in a form satisfactory to
the Landlord agreeing to be bound by all of the terms and conditions and
agreements in this Lease to the same extent as the Tenant is bound. The Tenant
agrees that the Landlord shall not be obliged to consent to any modification of
this Lease to permit a change of use by any proposed assignee or subtenant;



    - 9 -  

--------------------------------------------------------------------------------

 

 
5.13     Termination Option on Assignment: With the exception of an assignment
or subletting that forms part of the sale of all or a portion of the Tenant's
business as a going concern, if the Tenant wishes to assign thin Lease or sublet
all or any portion of the Property for all or any portion of the unexpired
balance of the Term in a case where the Landlord's approval is required, the
Tenant shall so notify the Landlord in writing and shall in such notice advise
of the date of the intended assignment or subletting and the Landlord shall
thereupon have a right exercisable within a period of 14 days following receipt
of the Tenant's notice to terminate the Lease and to re-enter the Property;


5.14     Bylaws: To abide by and comply with, at its own expense, all laws,
bylaws, rules and regulations of any Municipal or other governmental authority
which in any manner relate to or affect the business of the Tenant or the use of
the Property by the Tenant and to indemnify and save harmless the Landlord from
all costs, charges or damages to which the Landlord may be put or suffer by
reason of any breach by the Tenant of any such law, rule or regulation;


5.15     Tenant Insurance: To obtain and maintain in full force at the Tenant's
sole expense, for the benefit of the Landlord and the Tenant, insurance as
follows:



(a)

public liability and property damage insurance with respect to the Property and
the use thereof, such insurance to be in form and amounts satisfactory from time
to time to the Landlord, acting reasonably, provided that the amount thereof
shall be not less than $2,000,000.00 inclusive for each occurrence of bodily
injury or death and property damage, and




(b) fire and extended coverage insurance on the Tenant's improvements to the
replacement cost thereof;



which policies of insurance shall name the Landlord as an additional insured
thereunder and shall be in a form satisfactory, and with insurers acceptable, to
the Landlord acting reasonably, and the Tenant shall deliver to the Landlord
certificates of all such policies of insurance and furnish certificates of
renewal of such insurance not less than five days prior to the expiration of any
such policy or policies. All policies of insurance shall contain a clause or
endorsement to the effect that they may not be terminated, or materially amended
or altered, for any reason except after ten days written notice thereof to the
Landlord. As often as any policies of insurance shall expire or terminate, the
Tenant shall procure renewal or additional policies on the same terms and will
provide proof of such renewal or additional policies no later than ten days
before the expiry of the then existing policy. The Tenant hereby assigns to the
Landlord the proceeds of the insurance referenced in Subparagraph 5.15 (b),
provided that those proceeds may be paid by the Landlord to the Tenant if used
for the repairs or replacements of the damaged improvements in accordance with
Paragraph 10.3;



    - 10 -  

--------------------------------------------------------------------------------

 

 
5.16     Blanket Insurance: The Tenant may at its option bring its obligations
to insure under this Lease within the coverage of any blanket policy or policies
of insurance which it may now or hereafter carry, by appropriate amendment,
rider endorsement, or otherwise, so long as the interest of the Landlord shall
be as fully protected thereby as if the Tenant had obtained individual policy or
policies of insurance as required in the immediately preceding Paragraph;


5.17     Landlord Insurance: To pay to the Landlord, forthwith as requested by
the Landlord as part of the Operating Expenses, the cost of insurance placed by
the Landlord with respect thereto against loss by fire, earthquake, broad
extended coverage perils, malicious damage, public liability and such other
coverages as the Landlord may desire and in such amounts as the Landlord may
desire including, without limitation, loss of rental income, all for the benefit
of the Landlord from time to time during the Term of this Lease and any
extensions thereof. The Landlord may, at its option, bring its obligations to
provide insurance to be paid for pursuant to this Paragraph 5.17 within the
coverage of any blanket policy or policies of insurance which it may now or
hereafter carry by appropriate amendment, rider endorsement, or otherwise, so
long as such insurance provides substantially the same benefit as if the
Landlord had obtained individual policy or policies of insurance. When such
policy or policies of insurance shall expire or terminate, the Landlord shall
procure renewal or additional policies as it shall think fit. All property
damage policies effected by the Landlord in respect of the Building shall obtain
a waiver of any rights of subrogation which the Landlord's insurer may have
against the Tenant or those for whom the Tenant is, in law, responsible;


5.18     Increased Insurance: Not to do or permit anything to be done whereby
any policy of insurance on or relating to the Property may become void or
voidable. If the Landlord in its sole discretion agrees to permit a usage of the
Property which, in accordance with the advice from the Landlord's insurance
agent, increases the cost of any insurance relating to the Property, the Tenant
shall pay to the Landlord the amount by which the insurance premiums shall be so
increased. If the Landlord receives notice of cancellation respecting any
insurance policy or if any insurance policy upon any Building on the Property or
relating to any other part of the Property is cancelled or an insurer refuses to
renew it by reason of the use or occupation of the Property or any part thereof
by the Tenant or by any assignee or sub-lessee of the Tenant or by anyone
permitted or suffered by the Tenant to be upon the Property, whether with or
without the Landlord's consent, the Tenant shall remedy or cease such use or
occupation forthwith upon the Landlord's written demand to do so and if the
Tenant fails to do so forthwith or fails forthwith to procure equivalent
insurance to that cancelled or refused, the Landlord may, at its option,
forthwith terminate this Lease and the Tenant shall thereupon immediately
deliver up vacant possession of the Property to the Landlord;


5.19     Uninsured Damage: If, during the Term of this Lease and any renewals
thereof, any part of the Property (including without limitation water pipes,
drainage pipes, electric equipment, boilers, engines, any other apparatus or
equipment which may be used for the purpose of heating or air conditioning of
any Building on the Property, the roof, stairways, passageways, entrances,
inside or outside walls), get out of repair or become damaged or destroyed for
any reason, including the negligence or misuse or carelessness of the Tenant,
those for whom it is, in law, responsible, or anyone permitted by it to be on
the Property, or if through such lack of repair, damage or destruction there is
any damage or injury to the Building or any other part of the Property, to pay
to the Landlord forthwith upon demand, the expense of the necessary repairs,
replacements or alterations;



    - 11 -  

--------------------------------------------------------------------------------

 


5.20     Refuse: Not to permit the Property or any part thereof to become
untidy, unsightly or hazardous or permit unreasonable quantities of waste or
refuse to accumulate thereon and to comply with all laws, bylaws and regulations
applicable thereto, including without limitation any rules and regulations
stipulated by the Landlord to be of general application to the Property, but
this Paragraph shall not impose any obligation on the Tenant in respect of the
initial construction obligations of the Landlord under this Lease;


5.21     Liens: Not to suffer or permit any builders' liens for work, labour,
services or material ordered by the Tenant or for the cost of which the Tenant
may be in any way obligated during the Term of this Lease or any extensions
thereof to attach to the Property or any part thereof and that whenever any such
lien shall attach or claim therefore shall be filed, and within ten days after
the Tenant has notice of the claim for liens, to procure the discharge thereof
by payment or by giving security therefore in such manner as is or may be
required or permitted by law. The Tenant agrees to allow the Landlord to post
and keep posted on or about the Property and any Building thereon any notice
which the Landlord may wish to post under the provisions of the Builders' Lien
Act or any legislation which may replace this Act;


5.22     Claim Waiver: To waive all claims against the Landlord for damage to
goods, wares and merchandise in, upon or about the Property or any part thereof
and for injuries, including death resulting at any time therefrom, to persons in
or about the Property from any cause whatsoever arising at any time, save and
except for such action or causes of action as are caused by the negligence or
wilful misconduct of the Landlord or those for whom it is, in law, responsible;


5.23     Indemnity from Tenant: To indemnify and save harmless the Landlord from
and against any and all costs, damages, actions or causes of action which the
Landlord may sustain, incur or be put to by reason of or arising out of the use
or occupation of the Property and the exercise of any right pursuant to this
Lease by the Tenant, other than those caused by the negligence or wilful act or
breach by the Landlord of this Lease or of any other agreement between the
parties;


5.24     Furnace: To operate every furnace employed in the working of engines by
steam or other motive power and every other furnace or heating device employed
in any Building on the Property or on the Property so as substantially to
consume or burn the smoke produced by such furnace or heating device and will
not use or suffer to be used negligently any such furnace or heating device and
will ensure that the smoke produced therefrom is substantially consumed or
burned and will not cause or permit grit, dust or noxious or offensive effluvia
to be emitted from any engine, furnace or apparatus on the Property contrary to
any law and will use the best practical means reasonably available for
prevention or counteracting such emission, provided that the Tenant shall not be
in breach of this paragraph if the heating equipment provided in the Building
does not permit compliance with such laws as aforesaid;



    - 12 -  

--------------------------------------------------------------------------------

 


5.25     Auction: Not at any time permit any sale by auction to be held upon the
Property or any part thereof without the consent in writing of the Landlord,
such consent not to be unreasonably withheld;


5.26     Default Costs: If any payment of Rent shall not be paid when due, or if
any cheque provided by the Tenant for any payment of Rent, upon presentation, is
not honoured by the financial institution on which it is drawn, or if the
Landlord has given to the Tenant written notice of a breach of any of the
agreements or covenants made by the Tenant, and if applicable a reasonable time
within which to remedy such breach, to pay to the Landlord all reasonable costs,
charges and expenses, including without limitation any actual solicitor fees,
incurred by the Landlord for the purpose of or incidental to the preparation and
service of any such notice or of any further notice or of any proceedings to
enforce the Landlord's right under this Lease;


5.27     Taxes: To pay to the Landlord during the Term or any renewal thereof,
in advance, in equal consecutive monthly instalments and payable on the dates
the monthly instalments of the Basic Annual Rent are payable, all Taxes that are
directly attributable to the Property;


5.28     Tax Estimate: The amount of Taxes as aforesaid may be estimated by the
Landlord, acting reasonably, for each year of the Term and if the Landlord
furnishes to the Tenant an estimate of such Taxes the Tenant shall pay to the
Landlord such estimated Taxes in equal monthly instalments in advance as
aforesaid during such year of the Term, The Landlord may, if during the course
of any such year of the Term there shall be an increase or decrease in the
Landlord's estimate of such Taxes for such year of the Term, adjust its estimate
and, upon the Tenant being notified of such adjustment, the Tenant's monthly
instalments of such estimated share of Taxes from and including the instalment
next due after the giving of notice of adjustment shall be adjusted in
accordance with the Landlord's notice. When the Taxes for such year of the Term
are finally determined by the Landlord, the Landlord shall furnish the Tenant
with a statement showing the actual amount of Taxes for such year of the Term
and the Landlord and Tenant covenant and agree with the other that if an
overpayment of such Taxes has been made by the Tenant the Landlord shall credit
such amount to such Taxes for the next following year of the Term and if there
is no such next following year of the Term, the Landlord shall repay the amount
of such overpayment to the Tenant and if an amount remains owing to the Landlord
in respect of such Taxes the Tenant shall forthwith pay such amount to the
Landlord;


5.29     Tax Adjustment: If the Tenant paid the Taxes for a particular tax year
and the Landlord thereafter receives a refund of any portion of such Taxes, the
Landlord shall make an appropriate refund to the Tenant;


5.30     Improvement Taxes: To pay when due all taxes, rates, duties and
assessments now charged or to be charged against those improvements on the
Property deemed to be fixtures, machinery and similar things of a commercial or
industrial undertaking which may be removed by the Tenant;



    - 13 -  

--------------------------------------------------------------------------------

 


5.31     Tenant's Business Taxes: To pay when due all taxes, rates, duties and
assessments now charged or to be charged to the Tenant against personal property
on the Property or with respect to this Lease, rental, carrying on of business
at or use or occupancy of the Property, other than the income tax of the
Landlord;


5.32     Proof of Tax Payment: Upon written request of the Landlord to promptly
deliver to the Landlord for inspection, receipts for payment of all the Tenant's
taxes. The Tenant may contest the amount or validity of any such taxes, rates,
levies and assessments by appropriate legal proceedings but this shall not be
deemed or in any way construed as relieving, modifying or extending the Tenant's
covenant to pay any such taxes, rates, levies and assessments at the time and in
the manner provided;


5.33     Reimburse Landlord: To reimburse the Landlord forthwith upon demand,
for all costs incurred by the Landlord in making good any damage caused to the
Building or any part of the Property as a result of the negligence or willful
act of the Tenant, those for whom it is, in law, responsible or other persons
from time to time in or about the Property and to reimburse the Landlord
forthwith on demand for any payments made by the Landlord on behalf of the
Tenant which are the Tenant's responsibility to pay under this Lease and to pay
to the Landlord any monies due pursuant to Paragraph 8.4 hereof;


5.34     Operating Expenses: To pay to the Landlord, during each year of the
Term, in advance, in equal consecutive monthly instalments payable on the dates
the monthly instalment of Basic Annual Rent is payable, the Operating Expenses.
The amount of Operating Expenses may be estimated by the Landlord, acting
reasonably, for each year of the Term and the Landlord shall furnish to the
Tenant an estimate of such Operating Expenses and the Tenant shall pay to the
Landlord such estimated Operating Expenses in monthly instalments in advance as
aforesaid during such year of the Term. The Landlord, acting reasonably, may, if
during the course of any such year of the Term there shall be any increase or
decrease in the Landlord's estimate of such Operating Expenses for such year of
the Term, adjust its estimate and upon the Tenant being notified of such
adjustment the Tenant's monthly instalments of such estimated Operating Expenses
from and including the instalment next due after the giving of notice of
adjustment shall be adjusted in accordance with the Landlord's notice;


5.35     Operating Expenses Reconciliation: When the Operating Expenses for a
year of the Term are finally determined by the Landlord, the Landlord shall
furnish the Tenant with a statement showing the actual amount of the Operating
Expenses for such year of the Term and the Landlord and Tenant covenant and
agree that if any overpayment of such Operating Expenses has been made by the
Tenant the Landlord shall credit such amount to such Operating Expenses for the
next following year of the Term and if there is no such next following year of
the Term such amount shall be paid forthwith by the Landlord to the Tenant and
if any amount remains owing to the Landlord in respect of such Operating
Expenses the Tenant shall forthwith pay such amount to the Landlord;


5.36     Management Fee: To pay to the Landlord, concurrently with the payment
of Basic Annual Rent, (the "Management Fee") in the amount equal to the
percentage of the Basic Annual Rent as outlined in Subparagraph 1.3 (m); and



    - 14 -  

--------------------------------------------------------------------------------

 


5.37     Payment By Landlord: If the Landlord is required by lawful authority or
considers if desirable to pay the Tenant's improvement taxes or business taxes
payable by the Tenant pursuant to Paragraph 5.30 and/or 5.31 which the Tenant
fails or neglects to pay, the Tenant shall pay the amount thereof to the
Landlord forthwith after written request therefore.




ARTICLE 6
LANDLORD'S COVENANTS


   The Landlord covenants with the Tenant:


6.1      Quiet Enjoyment: For quiet enjoyment;


6.2      Title: That the Landlord has good and marketable title to the Property
and that is has the right to enter into this Lease;


6.3      Taxes: To pay or cause to be paid all Taxes, rates and assessments now
or hereafter levied, rated or assessed against the Property including, without
limiting the generality of the foregoing, sewer taxes and charges, but this
Paragraph 6.3 does not alter any obligations of the Tenant under any of the
Provisions of Article 5;


6.4      Repairs: To make at the expense of the Landlord all structural repairs
required by reason of inherent structural defects and as part of Operating
Expenses to effect all repairs and replacements to the structure of the
Building, and to repair and replace all component parts of the Property which in
the opinion of the Landlord in its absolute discretion, by their nature require
periodic or substantial repair or replacement including without limiting the
generality of the foregoing the repair and/or replacement of the structure of
the Building, all equipment, meters and other fixtures, equipment and
facilities, sprinkler and irrigation systems, heating, ventilating and air
conditioning equipment, the roof membrane, asphalt paving and landscaping;


6.5      Insurance: To insure the Building forming part of the Property and any
interest or liability the Landlord has with respect to the Building and the
Property, against loss by fire, earthquake, broad extended coverage perils,
malicious damage, public liability and such other coverages as the Landlord may
desire in such amounts as the Landlord may desire including, without limitation,
loss of rental income. The expense of such insurance shall be borne by the
Tenant as provided for in Article 5 hereof; and


6.6      Supplier's Warranties: That with respect to repairs for which the
Landlord is not responsible hereunder, the Landlord shall make available and
hereby assigns to the Tenant the benefit of any manufacturer's, supplier's or
installer's warranties relating to the Property.



    - 15 -  

--------------------------------------------------------------------------------

 

 
ARTICLE 7
IMPROVEMENTS AND ALTERATIONS


7.1      Alterations: The Tenant shall not make any major alterations, additions
or improvements in or to any improvements on the Property, nor erect, construct
or install upon the Property alterations or improvements in addition to those
located thereon on the Commencement Date or on the Availability Date (whichever
is earlier), without obtaining the Landlord's prior written consent, such
consent not to be unreasonably withheld or delayed, PROVIDED HOWEVER, that in
the case of very minor alterations and improvements such consent will not be
required. All such work shall be done at the Tenant's sole expense and at such
times and in such manner as the Landlord, acting reasonably, may approve and in
accordance with all applicable laws, bylaws and regulations.


7.2      Restoration: In the event that any alterations, additions or
improvements are made to the Property by the Tenant, the Tenant shall, on the
written request of the Landlord, restore the Property to its original condition
not later than 15 days prior to the expiration or other termination of this
Lease or of any extension thereof. The Tenant agrees that if the Landlord by
written notice to the Tenant requires that:
 

(a)

some or all of the alterations, additions and improvements to the Property,
other than moveable business or trade fixtures, equipment and chattels, remain,
then they shall remain as absolute property of the Landlord without any
compensation to the Tenant;




(b)

the Tenant restore the Property to the condition it was in on the earlier of the
Commencement Date or the Availability Date, whichever is earlier, to such extent
as the Landlord may require, reasonable wear and tear excepted (note: the
reasonable wear and tear shall not in any way absolve the Tenant of its repair
and maintenance obligations contained in this Lease in excess of reasonable war
and tear), while retaining the alterations, additions and improvements specified
by the Landlord in the notice, then the Tenant shall restore in accordance with
the Landlord's notice, without in any case any compensation to the Tenant
therefore. If the Tenant does not restore the Property forthwith after written
notice by the Landlord to that effect, the Landlord may restore same at the
expense of the Tenant and the Tenant shall, upon written demand, forthwith pay
to the Landlord the cost of such restoration.



7.3      Removal of Goods: All articles of personal property and all business
and trade fixtures, machinery and equipment and furniture owned by the Tenant or
installed by the Tenant in the Property at the Tenant's expense shall remain the
property of the Tenant and may, provided the Tenant is not in default hereunder,
be removed by the Tenant at any time during the Term of this Lease. The Landlord
may require the Tenant to remove all or any part of such property at the
expiration of this Lease or any renewals thereof. In all cases the Tenant, at
its own expense, shall repair any damage to the Property caused by such removal
or by the original installation. If the Tenant does not remove its property
forthwith after written notice by the Landlord to that effect, such property
shall, if the Landlord so elects, be deemed to become the Landlord's property or
the Landlord may remove the same at the expense of the Tenant and the Tenant
shall on written demand forthwith pay to the Landlord the cost of such removal
and any necessary storage charges. The Landlord shall not be responsible for any
loss or damage to such property because of such removal.



    - 16 -  

--------------------------------------------------------------------------------

 

 
ARTICLE 8
GENERAL INDEMNIFICATION AND LIMITATION OF LIABILITY


8.1      Landlord Not Liable: The parties agree that the Landlord shall not be
liable for:



(a)

any injury or death resulting at any time for such injury, to the Tenant, any
agent or employee of the Tenant, any person visiting or doing business with the
Tenant or any other person or;




(b)

damage to any property belonging to the Tenant or to any agent or employee of
the Tenant, or to the property of any person visiting or doing business with the
Tenant or to that of any other person while such property is on the Property,
whether such property has been entrusted to any employee or agent of the
Landlord or not,



and without limiting the generality of the foregoing the Landlord shall not be
liable for any loss, injury (and death resulting at any time therefrom), damage
or expense resulting from fire, explosion, falling plaster, steam, gas,
electricity, water, rain or snow or overflow or leakage of water from any part
of the Property or any Building or Buildings located on the Property or from
pipes, appliances, drains or plumbing works or from the roof, street or
subsurface or from any other place, or in any other manner, or by seepage from
adjoining lands or by any accident or misadventure to or arising from the use
and operation of machinery, elevator, heating apparatus, electrical wiring and
appliances, gas or other pipes and appliances or any other fixtures, whether or
not such damage is incurred by the act, or default of the Landlord or those for
whom it is, in law, responsible and in any manner whatsoever, save and except
for the negligence or willful misconduct or breach of this Lease by the Landlord
or those for whom it is, in law, responsible.


8.2      Consequential Damage: Under no circumstances shall the Landlord be
liable for indirect or consequential damage, or damages for personal discomfort
or illness, by reason of the non-performance or partial performance of any
covenants of the Landlord herein contained, including the heating of the
Building or the operation of the air conditioning equipment, plumbing or other
equipment in the Building or on the Property.


8.3      Reciprocal Indemnity: The Tenant agrees to indemnify and save the
Landlord harmless and the Landlord agrees to indemnify and save the Tenant
harmless for and from all expense, damage, loss or fines incurred or suffered by
reason of any breach, violation or non-performance of any covenant or provision
of this Lease and by reason of damage to persons or property caused by the
Tenant or the Landlord, their employees, or agents or persons visiting or doing
business with the Tenant in respect of or on the Property.



    - 17 -  

--------------------------------------------------------------------------------

 


8.4      Landlord Right to Perform Tenant's Covenant: If the Tenant shall fail
to perform or cause to be performed each and every one of the covenants and
obligations of the Tenant in this Lease contained, on the part of the Tenant to
be observed and performed the Landlord, acting reasonably, shall have the right
(but shall not be obligated) to perform or cause the same to be performed and to
do or cause to be done such things as may be necessary or incidental thereto
(including without limiting the foregoing, the right to make repairs,
installations, erections and expend moneys) and all payments, expenses, charges,
fees (including all legal fees on solicitor and client basis) and disbursements
incurred or paid by or on behalf of the Landlord in respect thereof shall be
paid by the Tenant to the Landlord forthwith. Without limitation to the
generality of the foregoing if the Tenant shall fail to repair in accordance
with the provisions of this Lease, the Landlord or its agents or employees, may
forthwith enter the Property and make the required repairs and for that purpose
the Landlord may bring and leave upon the Property all necessary tools,
materials and equipment and the Landlord shall not be liable to the Tenant for
any inconvenience, annoyance or loss of business or any injury or damages
suffered by the Tenant by reason of the Landlord effecting such repairs and the
expense of such repairs shall be borne by the Tenant who shall pay same to the
Landlord forthwith upon demand.




ARTICLE 9
SUBORDINATION AND STATUS CONFIRMATION


9.1      Subordination: If required by the Landlord so to do, the Tenant shall
subordinate this Lease to any mortgages, including any deed of trust and
mortgage and all indentures supplemental thereto, or other encumbrance or
encumbrances, together with any renewal, extensions or replacements thereto,
which now or hereafter during the said Term of this Lease, affect or relate to
the Property, PROVIDED that any such subordination shall be on terms whereby the
Tenant is entitled to remain in possession of the Property while not in default
under this Lease and such Mortgagee, trustee or other encumbrancer enters into a
non-disturbance agreement with the Tenant. The Tenant agrees to execute
promptly, and within a period of 10 days of being so requested by the Landlord
at any time and from time to time, any documents or assurances which the
Landlord may require to confirm such subordination, PROVIDED ALWAYS, that so
long as the Tenant is not in default under any of the terms, covenants or
conditions of this Lease, neither this Lease nor any of the rights of the Tenant
hereunder shall be terminated or subject to termination by reason of the
bankruptcy of the Landlord or any action or proceeding for foreclosure.


9.2      Estoppel Certificates: At any time and from time to time within ten
business days after a written request by the Landlord, the Tenant will execute,
acknowledge and deliver to the Landlord or such assignee, Mortgagee, proposed
purchaser or other person as the Landlord designates, a certificate in a form
and content reasonably requested by the Landlord which certificate shall
include, without limitation, a statement that:



(a)

this Lease is unmodified and in force and effect in accordance with its terms
(or if there have been modifications, that this Lease is in force and effect as
modified, and identifying the modification agreements) or if this Lease is not
in force and effect, that it is not and whether or not the Tenant is in
possession of the Property;




    - 18 -  

--------------------------------------------------------------------------------

 




(b)

the date to which Rent has been paid under this Lease, with particulars of any
prepayment of Rent;

 


(c)

whether or not there is an existing default by the Tenant in the payment of Rent
or any other sum of money under this Lease, and whether or not there is any
other existing default by any party under this Lease, with respect to which a
notice of default has been served or could be served, and if there is such a
default specifying its nature and extent; and




(d)

whether or not there are any set-offs, defense or counterclaims against the
enforcement of the obligations to be performed by the Tenant under this Lease.





ARTICLE 10
DAMAGE TO THE PROPERTY


10.1     Damage: If during the Term the Property or the Building or any part
thereof shall be damaged or destroyed by fire, or by any of the other perils
insured against by the Landlord or insured against by the Tenant under the
provisions of this Lease, then in such event:



(a)

if the damage or destruction is such that it does not render the Property wholly
unfit for the use for which it is hereby demised, then this Lease shall remain
in full force and effect but until such damage or destruction has been repaired
to the extent of enabling the Tenant to use and occupy the whole of the
Property, the Rent shall abate in the proportion that the portion of the
Premises which are rendered unfit for occupancy bears to the whole of the
Premises. The Landlord shall have no obligation or liability whatsoever to the
Tenant, and the Tenant shall not be entitled to nor recover any damages
whatsoever against the Landlord, for any loss occasioned by the said damage or
destruction, but the Landlord shall, with reasonable diligence after the
occurrence of the event causing said damage and, except to the extent the Tenant
is required to carry insurance for said damage, and to the extent that insurance
proceeds are available for that purpose, cause the Property to be repaired to
the same general condition in which it existed at the time of such damage or
destruction;




(b)

if the damage or destruction is such that the Property is rendered wholly unfit
for occupancy or it is impossible or unsafe to use and occupy the same and if in
either event the damage or destruction can, in the opinion of the Landlord's
Architect, be repaired with reasonable diligence within 180 days from the
happening of such damage or destruction, then, if such damage or destruction can
be repaired, except to the extent the Tenant is required to carry insurance for
said damage, this Lease shall remain in full force and effect and the Landlord
shall, with reasonable diligence, cause such damage or destruction to be
repaired and the Rent hereby reserved shall abate from the date of the happening
of such damage or destruction until the date the damage or destruction is made
good to the extent of enabling the Tenant to use and occupy the Property;




    - 19 -  

--------------------------------------------------------------------------------

 




(c)

if the damage or destruction is such that the Property is rendered wholly unfit
for occupancy or it is impossible or unsafe to use and occupy the same and if in
either event the damage or destruction cannot in the opinion of the Landlord's
Architect be repaired with reasonable diligence within 180 days from the
happening of such damage or destruction, then the Landlord or the Tenant may,
within 30 days next following the date of such damage or destruction terminate
this Lease by giving notice in writing to the other party of such termination,
in which event this Lease and the Term shall cease and be at an end as of the
date of such damage or destruction and the Rent and all other payments for which
the Tenant is liable under the terms of this Lease shall be apportioned and paid
in full to the date of such damage or destruction and any necessary refund shall
be made with respect to payments already made; and

 


(d)

if neither party shall exercise its option to terminate the Lease as provided in
the immediately preceding Subparagraph and if the damage or destruction can be
repaired, except to the extent the Tenant is required to carry insurance for
said damage, this Lease shall remain in full force and effect and the Landlord
shall, if such damage or destruction can be repaired, except to the extent the
Tenant is required to carry insurance for said damage, with reasonable diligence
and without avoidable delay, cause such damage or destruction to be repaired and
the Rent hereby reserved shall abate from the date of the happening of such
damage or destruction until the date when the Landlord makes the Property
available to the Tenant to resume occupancy.



10.2     Damage Due to Tenant's Acts: If the damage or destruction referenced in
the immediately preceding Paragraph is due to the negligence or overt acts of
the Tenant or its agents and/or servants or others for whose acts the Tenant is
at law responsible, then notwithstanding anything to the contrary hereinbefore
contained, and so often as the same shall occur:



(a)

The Landlord may at its option and without prejudice to any rights of action it
may have against the Tenant either:




(i)

forthwith rebuild and make the Property fit for the purposes of the Tenant, or




(ii)

by notice in writing mailed to the Tenant at its last known address forthwith
terminate this Lease and may thereafter deal with the Property as fully and
effectually as if this Lease had not been entered into;




(b)

If the Landlord shall rebuild and make the said Property fit for the purposes of
the Tenant, the Tenant shall continue to pay Rent to the Landlord as
hereinbefore provided notwithstanding that the Property may have been wholly or
partly unusable as a result of such damage or destruction.




    - 20 -  

--------------------------------------------------------------------------------

 


10.3     Damage to Improvements: If any damage occurs to the Tenant's
improvements in the Property, the Tenant covenants to repair such damage or
replace the damaged improvements, as applicable, all to a standard specified by
the Landlord acting reasonably, and the Tenant covenants to utilize for that
purpose the proceeds of the insurance referenced in subparagraph 5.15 (b) if
they are made available by the Landlord for that purpose.




ARTICLE 11
EXPROPRIATION


11.1     Expropriation: If any part of the Property shall be taken or
expropriated for a public or quasi-public use, and a part thereof remains which
is suitable for the use for which it is hereby demised, then this Lease shall,
as to the part so taken, terminate as of the date title shall vest in the
expropriator and the Rent payable hereunder shall be adjusted so that the Tenant
shall be required to pay for the remainder of the Term only such portion of such
Rent as the value of the part remaining after the expropriation bears to the
value of the entire Property at the date of expropriation. If the parties cannot
agree on this value, either the Landlord or the Tenant may submit the
determination of the value to binding arbitration by a sole arbitrator in
accordance with the Commercial Arbitration Act of British Columbia. If all of
the Property is to be taken or expropriated, or so much thereof that the
aforesaid use by the Tenant shall be substantially impaired, this Lease, at the
Tenant's option exercisable by written notice delivered by the Tenant within ten
days after the taking or expropriation, shall terminate upon the expiry of that
ten day period. All compensation awarded or granted upon any such expropriation
or taking shall go to the Landlord and the Tenant as their interests may appear.




ARTICLE 12
BANKRUPTCY, INSOLVENCY OR EXECUTION


12.1     Insolvency: In the event that:



(a)

the Term hereby granted or any part of it or any of the goods or chattels of the
Tenant shall be at any time seized or taken in execution or in attachment by any
creditor of the Tenant; or




(b)

the Tenant shall become insolvent or take the benefit of any Act for bankrupt or
insolvent debtors, or being an incorporated company, if proceedings be begun to
wind up the said company, whether compulsorily or voluntarily; or




(c)

an order for winding up or other termination of its corporate existence is made;
or




(d)

the Property or any part thereof become vacant or unoccupied for a period of 30
days, or is used by any person or persons other than the Tenant, or for any
other purpose than as herein provided, without the written consent of the
Landlord; or




    - 21 -  

--------------------------------------------------------------------------------

 

 

(e)

a receiver or receiver-manager with respect to the Tenant or any property of the
Tenant is appointed, whether privately or judicially, and whether or not such
receiver or receiver manager takes or obtains possession of any property of the
Tenant,



then and in every such case, at the option of the Landlord, the then current
month's Rent and the Rent for the three months next following calculated at the
same rate as would have been payable by the Tenant had no such event taken
place, shall immediately become due and payable and this Lease shall, at the
option of the Landlord, cease and be void and the Term hereby created expire and
be at an end, anything herein to the contrary notwithstanding, and the Landlord
may re-enter and take possession of the Property as though the Tenant or its
servants or other occupant or occupants of the Property were holding over after
the expiration of the said Term, and the Term shall be forfeited and void.


12.2     Determinable Lease: This Lease is entered into on the condition, and it
is a term of this Lease, that this Lease and the tenancy created by it shall be
automatically determined by, and the Term shall automatically expire upon the
making of, a receiving order against the Tenant pursuant to the provisions of
the Bankruptcy and Insolvency Act or the Tenant making an assignment pursuant to
the Act, to the same extent and effect as if the date of such court order or of
the making of the assignment had been the date set for the expiration of the
Term.




ARTICLE 13
DEFAULT


13.1     Default: If and whenever:



(a)

the Rent payable hereunder or any part thereof, whether the same is demanded or
not, is not paid when due; or




(b)

there is a breach or non-observance or non-performance by the Tenant of any
covenant, agreement or stipulation herein contained on the Tenant's part to be
kept, performed and observed, and any such default on the part of the Tenant
shall continue for 10 days after written notice thereof to the Tenant;



then and in every such case, the Landlord, in addition to any other remedy now
or hereafter provided herein or by law, at its option may:

(c)

re-enter and relet the Property as more particularly set forth in the
immediately following Paragraph; or




(d)

terminate and cancel the Lease forthwith and take possession of the Property,



without any previous notice of intention to re-enter, and may remove all persons
and property from the Property and may use such force and assistance for the
purposes as aforesaid as the Landlord may deem advisable and such re-entry shall
not operate as a waiver or satisfaction in whole or in part of any right, claim
or demand arising out of or



    - 22 -  

--------------------------------------------------------------------------------

 

connected with any breach or violation by the Tenant of any covenant or
agreement on its part to be performed. The Tenant hereby waives all claims for
damage to or loss of any of the Tenant's property caused by the Landlord in
re-entering and taking possession of the Property.

13.2     Right to Relet: Should the Landlord elect to re-enter, as herein
provided, or should it take possession pursuant to legal proceedings or pursuant
to any notice provided for by law, it may either terminate this Lease or it may
from time to time without terminating this Lease make such alterations and
repairs as may be necessary in order to relet the Property, and may relet, as
agent of the Tenant, the Property or any part thereof for such term or terms
(which may be for a term extending beyond the Term of this Lease) and at such
rent and upon such other terms and conditions as the Landlord, acting
reasonably, in its sole discretion, may deem advisable. Upon each such reletting
all rent received by the Landlord from such reletting for the unexpired portion
of the Term shall be applied, first, to the payment of any costs and expenses of
such reletting, including brokerage fees and solicitor's fees and of costs of
such alterations and repairs; second, to the payment of Basic Annual Rent and
Additional Rent due and unpaid hereunder; and the residue, if any, shall be held
by the Landlord and applied in payment of future Basic Annual Rent and
Additional Rent as the same may become due and payable hereunder. If such
payments received from such reletting during any month are less than that to be
paid during that month by the Tenant hereunder, the Tenant shall pay such
deficiency to the Landlord. Such deficiency shall be calculated and paid
monthly. No such re-entry or taking possession of the Property by the Landlord
shall be construed as an election on its part to terminate this Lease unless a
written notice of such intention is given to the Tenant. Notwithstanding any
such reletting without termination, the Landlord may at any time thereafter
elect to terminate this Lease for such previous breach.
 
13.3     Right to Terminate: If the Landlord at any time terminates this Lease
for any breach, in addition to any other remedies it may have, it may recover
from the Tenant all damages it may incur by reason of such breach, including the
cost of recovering the Property, reasonable solicitor's fees, including the
worth at the time of such termination of the excess, if any, of the amount of
Basic Annual Rent and Additional Rent charges equivalent to Basic Annual Rent
and Additional Rent reserved in this Lease for the remainder of the stated Term
over the then reasonable rental value of the Property for the remainder of the
stated Term, all of which amounts shall be immediately due and payable by the
Tenant to the Landlord.
 
13.4     No Release of Liability: No action taken by the Landlord in pursuance
of this Article, whether under what are generally known as summary proceedings
or otherwise, shall absolve, relieve or discharge the Tenant from any liability
under this Lease and the terms of this Paragraph shall extend and apply to all
covenants and agreements on the part of the Tenant, whether positive or
negative.
 

    - 23 -  

--------------------------------------------------------------------------------

 


 
ARTICLE 14
OVERHOLDING
 
14.1     Overholding: If the Tenant shall continue to occupy the Property after
the expiration of the Term hereby granted or any extensions thereof without the
prior written consent of the Landlord, the new tenancy thereby created shall be
deemed to be a monthly tenancy and shall be subject to the covenants and
conditions contained in this Lease insofar as the same are applicable to a
tenancy from month to month, save and except that the Basic Annual Rent shall be
as set forth in the immediately following Paragraph.
 
14.2     Overholding Rent: If a monthly tenancy is created pursuant to the
immediately preceding Paragraph the Tenant shall pay to the Landlord monthly
payments on account of the Basic Annual Rent in an amount equal to 200% of the
monthly payments on account of the Basic Annual Rent payable during the last
Lease Year of the Term before the creation of the monthly tenancy. Additional
Rent shall continue to be paid by the Tenant in accordance with the terms of
this Lease.
 
 
ARTICLE 15
NON-WAIVER AND CUMULATIVE REMEDIES
 
15.1     No Waiver: The failure of the Landlord to insist upon strict
performance of any covenant, condition or agreement contained in this Lease or
to exercise any right or option under this Lease shall not be construed nor
operate as a waiver or relinquishment for the future of any such covenant,
condition, right or option and no waiver shall be inferred from or implied by
anything done or omitted by the Landlord, save only express waiver in writing.
 
15.2     Rent From Third Party: The acceptance of any rent or the performance of
any obligation hereunder by a person other than the Tenant shall not be
construed as an admission by the Landlord of any right, title or interest of
such person as a sub-tenant, assignee, transferee or otherwise in the place and
stead of the Tenant.
 
15.3     Cumulative Remedies: All remedies of the Landlord under this Lease are
cumulative and the exercise by the Landlord of any right or remedy for the
default or breach of any term, agreement or covenant shall not be deemed to be a
waiver of or to alter or prejudice any other right or remedy to which the
Landlord may be lawfully entitled for the same default or breach.
 
 
ARTICLE 16
ADVERTISING SIGNS
 
16.1     Advertising Signs: The Tenant will not at any time during the Term
hereby granted affix or exhibit or permit to be affixed or exhibited upon any
part of the Property any sign or other advertising device or other matter or
thing of whatever nature except such as shall have complied with all bylaws and
regulations applicable thereof and first been approved in writing by the
Landlord, such approval not to be unreasonably withheld, and the Tenant shall at
all times ensure that such signs or advertising devices are



    - 24 -  

--------------------------------------------------------------------------------

 

 
thereafter in accordance with such design and specifications as the Landlord has
approved. The Landlord at all times hereinafter will be at liberty to examine
the said signs or devices and the Tenant will repair, renew, repaint or
strengthen the same upon notice from the Landlord, if the same is required in
the Landlord's opinion and if the Tenant shall fail to comply with such notice,
the Landlord shall be at liberty to repair, renew, repaint or strengthen such
signs or devices and the Tenant shall forthwith upon demand pay to the Landlord
the cost, charges and expenses of such renewal, repainting and/or strengthening,
but the giving of such notice and the undertaking of such repairs or
strengthening by the Landlord shall not be deemed an acknowledgement or
admission of any liability or responsibility on the part of the Landlord.
 
16.2     Indemnity to Landlord: The Tenant agrees to indemnify and save harmless
the Landlord from and against any and all manner of actions or causes of action,
damages, loss, costs or expenses which the Landlord may sustain, incur or be put
to by reason of any permitted advertising signs now existing or which may
hereafter be erected by the Tenant, upon, over, projecting from or above the
Property and shall pay the premiums charged upon any bond of indemnity or
liability insurance policy in respect of such signs issued upon the demand of
any civic, Municipal, government or other authority.
 
 
ARTICLE 17
NOTICE AND DEMANDS
 
17.1.    Notices: Any notice required or contemplated by any provision of this
Lease or which the Landlord, the Tenant or the Covenantor (if applicable) may
desire to give to the other parties shall be sufficiently given by personal
delivery, or in the case of emergency by facsimile machine, and otherwise by
registered letter, postage prepaid and mailed in one of Her Majesty's Post
Offices in Canada and addressed to:

  (a) The Tenant at the address set forth in Subparagraph 1.3 (b) (ii) or such
other address in British Columbia as the Tenant may, from time to time in
writing advise in accordance with the terms of this Paragraph 17.1; or

  (b) The Landlord at the address set forth in Subparagraph 1.3 (a) (ii) or such
other address in British Columbia as the Landlord may, from time to time in
writing advise in accordance with the terms of this Paragraph 17.1; or

  (c) The Covenantor(s) (if applicable) at the address set forth in Subparagraph
1.3 (c) (ii) or such other address in British Columbia as the Covenantor(s) may,
from time to time in writing advise in accordance with the terms of this
Paragraph 17.1;

and any such notice shall be effective as of the day of such personal or courier
delivery or facsimile or if sent by post as of the third day following the date
of such posting as the case may be, PROVIDED that if sent by mail, should there
be a mail strike slowdown or other labour dispute which might affect the
delivery of such notice, between the time of mailing and the actual receipt of
the notice, then such notice shall be effective only if actually delivered. The
Landlord, if so requested in writing by a permitted assignee of the Tenant,



    - 25 -  

--------------------------------------------------------------------------------

 

 
shall forward a copy of any notice sent to the Tenant to such permitted assignee
in the same manner as aforesaid to the said assignee at the address specified in
the said notice.
 
 
ARTICLE 18
MISCELLANEOUS
 
18.1     Consents: The parties agree that wherever and whenever the approval or
consent of the Landlord is required to be obtained, such approval or consent may
be given by any such officer, agent, committee, person or persons as may from
time to time, be nominated or appointed in writing by the Landlord for such
purpose, and any such power of nomination or appointment may be delegated by the
Landlord, and such nominees, appointees or delegates shall, subject to the
provisions of this Lease, have the right to withhold approval or consent to and
may reject any matter or thing submitted for approval or consent, and every such
approval or consent shall only be effective if given in writing and may, subject
to the terms of this Lease, contain such conditions and stipulations as the
Landlord may deem fit.
 
18.2     Successors and Assigns: The parties agree that all grants, covenants,
conditions, provisos, agreements, rights, powers, privileges and liabilities
contained herein shall be read and construed as granted to, made and reserved
by, imposed upon and undertaken by the parties hereto and their respective
successors and assigns, subject to the consent of the Landlord being obtained as
hereinbefore provided to any assignment or sub-lease by the Tenant and that
wherever the singular is used the same shall be construed as meaning the plural
where the circumstances so require and that the Landlord may perform any act
hereunder in person or by or through an agent but shall remain primarily liable
in respect thereof and that in case the Tenant comprises more than one person
the said grants, covenants, conditions, provisos, agreements, rights, powers,
privileges and liabilities on the part of the Tenant shall be construed and held
to be several as well as joint on the part of such persons.
 
18.3     Re-execution: Each party to this Lease agrees to re-execute this Lease
in this form at any time upon the reasonable request of the other.
 
18.4     Sign Removal: Subject to the provisions of the Lease, upon the
termination of this Lease, the Tenant shall if the Landlord so requests:

  (a) remove all signs or other identifying marks from the Property and repair
any damage resulting from such removal or the original installation, and

  (b) repaint the Property in the existing colour if the Tenant has painted or
affixed a sign on the exterior of the Premises.

If the Tenant shall fail to remove all signs, identifying marks and repair any
resulting damage and/or fails to repaint the Property as aforesaid, the Landlord
may complete such work at the expense of the Tenant and the Tenant shall, upon
written demand, forthwith pay to the Landlord the cost of such removal, repair
and repainting.
 

    - 26 -  

--------------------------------------------------------------------------------

 

 
18.5     Enforcement Costs:  In any action between the Landlord and the Tenant
seeking enforcement of any of the terms and provisions of this Lease or in
connection with the Property, the prevailing party in such action shall be
awarded in addition to damages or injunctive or other relief, its reasonable
actual costs and expenses, including legal expenses not limited to taxable
costs. If the Landlord is the prevailing party in an action to enforce terms and
provisions of this Lease, the foregoing amounts shall for greater certainty be
deemed to be Rent payable under this Lease.
 
18.6     Lease Advertising:  The Landlord shall have the right, during the last
six months of the Term hereby demised or of any renewal thereof, to place upon
the Property, in a place which will not interfere with the conduct of the
Tenant's business, a notice or notices of reasonable dimensions stating that the
Property is for lease or rent, and the Landlord shall have the right to show the
Property to potential tenants upon prior notice and at reasonable times. The
Tenant covenants not to interfere with or remove such notices and to co-operate
in the showing of the Property to potential tenants and to such agents.
 
18.7     Sale Advertising: The Landlord shall have the right, at any time during
the Term hereby demised or any renewal thereof, to place upon the Property or
any part of it, in a place which will not interfere with the conduct of the
Tenant's business, a notice or notices of reasonable dimensions stating that the
Property is for sale, and the right to show the Property and any part of it to
potential purchasers of the Property and to agents retained by the Landlord for
the purpose of effecting the sale upon prior notice and at reasonable times. The
Tenant covenants not to interfere with or remove such notices and to co-operate
in the showing of the Property and any part of it to potential purchasers and to
such agents.
 
18.8     Registration of Lease: The Landlord is not obligated to provide this
instrument in registrable form. The Tenant may register a short form of this
Lease but the Tenant shall be responsible for the preparation of all documents,
including without limitation preparation of satisfactory plans and shall be
responsible for any costs incurred by the Landlord in reviewing the Tenant's
documents. If the Tenant intends to register a short form of this Lease, then
the Tenant shall also be required to leave with the Landlord a Lease
Registration Deposit in the amount specified in Subparagraph 1.3 (l). Said
deposit shall be refundable upon the Landlord's receipt of Lease Discharge
documents from the British Columbia Land Titles Office. For greater certainty,
the parties agree that any short form of this Lease shall only identify the
Property, the Premises and the right of renewal (if applicable) but shall not
otherwise contain the business terms of this Lease.
 
18.9     Headings: The headings to the Paragraphs in this Lease, and the words
which may appear at the beginning of various Paragraphs in bold, have been
inserted as a matter of convenience and for reference only and in no way define,
limit or enlarge the scope or meaning of the Lease or any provisions hereof.
 
18.10   Entire Contract: The Tenant acknowledges that there are no covenants,
representations, warranties, agreements or conditions expressed or implied,
collateral or otherwise forming part of or in any way affecting or relating to
this Lease save as expressly set out in this Lease and the Offer to Lease made
between the Landlord and the Tenant dated July 16, 2004 and that this Lease and
Offer to Lease constitutes the entire agreement between the Landlord and the
Tenant and may not be modified except as herein explicitly provided or except by
subsequent agreement in writing of equal formality executed by the Landlord and
the Tenant.
 

    - 27 -  

--------------------------------------------------------------------------------

 

 
18.11   Time of Essence: Time shall be of the essence of this Lease.
 
18.12   Apportionment of Taxes and Costs: If the Term of this Lease, or if a
Lease Year, does not coincide with the time period with respect to which Taxes
or Operating Expenses or any other amounts which are included in Additional Rent
are payable or determined, then the amount payable by the Tenant on account of
such items shall be determined on a prorated basis.
 
18.13   Transfer by Landlord: The Tenant agrees that the Landlord which executed
this Lease and any subsequent owner of the Property remains liable for the
performance of the Landlord's obligations only during the period of its
ownership of the Property. If there is a sale, lease or other disposition by the
Landlord, or such subsequent owner, of the Property or any part of it, or an
assignment by the Landlord, or such subsequent owner, of this Lease or any
interest of the Landlord, or of such subsequent owner, hereunder, then the
Landlord, or such subsequent owner, as applicable, will thereupon and without
further agreement be relieved of all further liability with respect to its
covenants and obligations.
 
18.14   Force Majeure: Whenever and to the extent that the Landlord shall be
unable to fulfill, or shall be delayed or restricted in fulfilling its
obligations or any of them under this Lease in respect of the supply or
provision of any service or utility or the doing of any work by any cause beyond
its control, the Landlord shall be relieved from the fulfillment of its
obligation during the period during which it is unable to fulfill or is delayed
or restricted in fulfilling the obligation.
 
 
ARTICLE 19
OPTION TO RENEW
 
19.1     Option to Renew: Provided the Tenant has duly, regularly and punctually
paid the Rent at the times required under this Lease and has duly, regularly and
punctually performed each and every covenant, proviso and agreement herein on
the part of the Tenant to be paid and performed, it shall have an Option to
Renew this Lease for a further Term of the number of years as set out in
Subparagraph 1.3 (e) (iii) with respect to the renewal option, the said option
to be exercised by delivering written notice of such exercise to the Landlord no
earlier than nine (9) months nor later than six (6) months prior to the
expiration of the then current Term.
 
19.2     Renewal Terms: The renewal Term of this Lease shall be under the same
terms and conditions as those contained herein except that: 



  (a) any rent free periods, rental concessions, inducements, allowances and
other similar items applicable during the initial Term will not apply during any
renewal Term;


    - 28 -  

--------------------------------------------------------------------------------

 


  (b) the Tenant will accept the Property on an "as is" basis at the
commencement of the renewal Term unless otherwise agreed in writing between the
Landlord and the Tenant;





  (c) unless expressly set forth in Subparagraph 1.3 (e) (iii), there shall be
no further Option to Renew; and





  (d)

the Basic Annual Rent for the renewal Term, unless otherwise specified in
Subparagraph 1.3 (e) (iii) will be the fair market Basic Annual Rent as agreed
upon by the parties hereto and failing such agreement by a date which is two
months prior to the expiration of the immediately preceding Term, either party
may forthwith submit for binding arbitration the determination of the fair
market Basic Annual Rent for that renewal Term. Until such fair market Basic
Annual Rent is determined, either by agreement or arbitration, Basic Annual Rent
shall continue to be paid at the rate applicable in the immediately preceding
Lease Year. When a new Basic Annual Rent is determined, either by agreement or
arbitration, it shall be retroactive to the commencement of the time period
first referenced in this Subparagraph and the Tenant will pay to the Landlord
any deficiency on account of Rent that has been and that should have been paid
to the date of the determination within 14 days from the date of the
determination. PROVIDED HOWEVER ALWAYS that Basic Annual Rent for the time
period subject of this Subparagraph shall in no event be less than the Basic
Annual Rent under this Lease for the Lease Year which immediately preceded that
time period. The Basic Annual Rent for the time period first set forth in this
Paragraph will be paid by equal consecutive monthly instalments equal to one
twelfth of the Basic Annual Rent per annum and will be payable on the first day
of each and every month after the above referenced agreement or determination.





19.3     Rent Arbitration: Rent arbitration as above referred to shall be by a
sole

arbitrator in accordance with Commercial Arbitration Act of British Columbia,
and the cost of the arbitration shall be borne equally by the Landlord and
Tenant. The fair market Basic Annual Rent to be determined by the arbitration
shall be based on the then current fair market rent for similar premises in
similar locations and shall be based on the best use for which the Property may
be used subject to applicable Municipal zoning. Fair market rent shall be the
rent which would be paid for the Property as between persons dealing in good
faith and at arm's length.



 
ARTICLE 20
INDEMNITY
 
ARTICLE 20 HAS BEEN INTENTIONALLY DELETED AND SHALL BE OF NO EFFECT.



    - 29 -  

--------------------------------------------------------------------------------

 



ARTICLE 21
ENVIRONMENTAL MATTERS


21.1     No Hazardous Substance To Be Permitted On Premises: The Tenant shall
not bring or permit or suffer to be brought onto or into the Premises or the
Building or the Property or any part of it any Hazardous Substance, and shall
not use in any way, or permit or suffer the use of the Premises or any part
thereof to either directly or indirectly prepare, produce, use, generate,
manufacture, refine, treat, transport, store, maintain, handle, dispose of,
transfer, process, release or permit any other dealing with any Hazardous
Substance unless it has received the prior written consent of the Landlord,
which may be arbitrarily withheld. Any substance which the Landlord permits the
Tenant to treat, store, transfer or dispose of must be dealt with in strict
compliance with all environmental permits and Laws and Standards (as hereinafter
defined). The Tenant shall not release and shall not permit the release of any
Hazardous Substance into any soil, water courses, culverts, drains or sewers
except in accordance with all applicable laws and environmental permits.


21.2     Environmental Compliance By Tenant: If at any time during the Term or
during any period during which the Tenant is in possession of the Premises,
there is brought onto or into the Premises or any part thereof or there is used
on or in the Premises or any part thereof, any Hazardous Substance, with or
without the consent of the Landlord, then the Tenant shall at its own cost and
expense, comply with all laws, regulations and governmental guidelines and codes
of practice from time to time in force or in use by governmental authorities and
all standards, guidelines and codes of practice generally applied or used by
others in the Tenant's business or industry relating to such Hazardous Substance
and to the protection of the environment (the aforesaid laws, regulations,
standards, guidelines and codes of practice are hereinafter collectively
referred to as "Laws and Standards") and shall immediately give written notice
to the Landlord of the occurrence of any event on or in the Premises that
constitutes or may constitute an offence thereunder or breach thereof and, if
the Tenant, its employees, invitees, contractors or any person for whom the
Tenant is in law responsible, either alone or with others, shall cause the
happening of such event, the Tenant shall, at its own cost and expense:



  (a) promptly give the Landlord notice to that effect and thereafter give the
Landlord from time to time written notice of the extent and nature of the
Tenant's compliance with the provisions of this Article 21;

 

  (b)

promptly remove the Hazardous Substance from the Premises or if permitted by
lawful authority cause such Hazardous Substance to be used in the permitted
manner, and the removal or use thereof shall conform with all Laws and
Standards; and

 

  (c)

if requested by the Landlord, obtain a written report from an independent
consultant experienced in Hazardous Substance matters and approved by the
Landlord verifying the complete and proper removal of such Hazardous Substance
from the Premises or if such is not the case, reporting as to the extent and
nature of any failure to comply with the foregoing provisions of this Article
21.




    - 30 -  

--------------------------------------------------------------------------------

 



21.3     Inspection of Premises and Records: The Tenant shall permit the
Landlord at any time and from time to time on five days prior written notice to
the Tenant, to enter the Premises with or without consultants and to inspect the
Premises and any records reasonably considered to be relevant for the purpose of
identifying the existence, nature and extent of any Hazardous Substance on the
Premises and the Tenant's use, storage and disposal of any Hazardous Substance
and have the Premises inspected by a duly qualified independent environmental
consultant and/or auditor, and the Tenant agrees to co-operate with the Landlord
and each such consultant and/or auditor in its performance of each such
inspection. In exercising such right of inspection, neither the Landlord nor its
consultant and/or auditor shall unreasonably interfere with the Tenant's use and
occupation of the Premises. If the consultant and/or auditor, acting reasonably,
determines following any such inspection that a breach has occurred of any of
the provisions of this Article 21 or further testing or investigation is
required in order to monitor the Tenant's compliance with all applicable laws
relating to the use, storage and disposal of any Hazardous Substance, the
Landlord may at its own option require the Tenant, at the Tenant's expense, to
arrange for testing or investigation, or may arrange for such testing or
investigation itself, in which case the Landlord's reasonable costs of any such
testing or investigation shall be paid by the Tenant to the Landlord within 30
days after receipt of any invoice on account thereof.
 
21.4     Governmental Cleanup Requirements: If any government authority shall
require the clean up of any Hazardous Substance held, released, spilled,
abandoned or placed upon the Premises or in the Building or on the Property or
on or into any adjacent lands in the course of the Tenant's business or as a
result of the Tenant's use or occupancy of the Premises, or any Hazardous
Substance is or has been released, spilled, leaked, pumped, poured, emitted,
emptied, discharged, injected, escaped, leached, disposed or dumped into the
environment by the Tenant or its employees, agents, invitees, contractors or by
any person for whom the Tenant is in law responsible, then Tenant shall, at its
own risk and expense, prepare all necessary reports and removal and remediation
proposals and submit same for approval, shall provide all bonds and other
security required by any governmental authority and shall carry out the work
required and keep the Landlord fully informed and shall provide to the Landlord
full information with respect to proposed removal and remediation plan and shall
comply with the Landlord's reasonable requirements with respect to such plan.
The Tenant further agrees that if the Landlord determines in its absolute
discretion that the Building and/or the Property and/or any other lands, the
Landlord or the Landlord's reputation is placed in any jeopardy by the
requirements for any such work, the Landlord may itself enter the Premises and
undertake such work or any part thereof at the reasonable cost and expense of
the Tenant which cost shall be paid by the Tenant within 30 days after receipt
of an invoice on account thereof.
 
21.5     Landlord's Rights Regarding Cleanup: If the Landlord, acting
reasonably, shall suspect that any Hazardous Substance is or has been held,
released, spilled, abandoned or placed upon the Premises or in the Building or
on the Property or on or into any adjacent lands in the course of the Tenant's
business or as a result of the Tenant's use or occupancy of the Premises, or any
Hazardous Substance is or has been released, spilled, leaked, pumped, poured,
emitted, emptied, discharged, injected, escaped, leached, disposed or dumped
into the environment by the Tenant, its employees, agents, invitees, contractors
or any person for whom the Tenant is in law responsible, then the Tenant shall
forthwith on the written request of the Landlord and at the sole risk and
expense of the Tenant, cause to be prepared such report and removal and
remediation proposal as the Landlord shall



    - 31 -  

--------------------------------------------------------------------------------

 



require acting reasonably, detailing the nature, extent and plan for removal and
remediation of any such Hazardous Substance contamination and the Tenant shall
deliver such report and removal and remediation proposal to the Landlord for its
approval and the Tenant shall provide all bonds and other security as may be
required by the Landlord to secure the cost of any such removal and remediation
which is indicated by the report and removal and remediation proposal.
Notwithstanding anything to the contrary provided in this Lease, in the event
any report indicates a release of any such Hazardous Substance, the Tenant
agrees that the Landlord shall have the option in its sole discretion
exercieable by written notice delivered to the Tenant, to either require that
the Tenant retain such contractors as the Landlord may approve acting reasonably
at the sole cost and expense of the Tenant to carry out the required work as
indicated in the removal and remediation proposal and keep the Landlord fully
informed and provide to the Landlord full information with respect to the
proposed removal and remediation plan and the Tenant shall comply with the
Landlord's reasonable requirements with respect to such removal and remediation
plan or the Landlord may, itself, enter the Premises and undertake such work or
any part thereof at the cost and expense of the Tenant which shall be paid by
the Tenant within 30 days after receipt of an invoice on account thereof.
 
21.6     Tenant Responsible For Cost of Removal and Remediation: Notwithstanding
anything to the contrary provided in this Article 21, if during the Term or any
renewal thereof or at any other time when the Tenant is in possession of the
Premises, any Hazardous Substance is brought onto the Premises or the Tenant,
its employees, agents, invitees, contractors or any person for whom the Tenant
is in law responsible shall permit or cause any Hazardous Substance to be
brought onto the Premises, or the Building or the Property or any part thereof,
the Tenant hereby expressly agrees to compensate the Landlord within 30 days
after receipt of an invoice on account thereof for any and all costs incurred
for the removal of such Hazardous Substance from the Premises and from any
portion of the Building or the Property or adjacent lands to which such
Hazardous Substance may have migrated or leeched including without limitation
all clean up, removal costs, remediation charges (whether civil or criminal) and
any expense with respect thereto even in the absence of an order requiring such
removal and remediation and notwithstanding that such Hazardous Substance may be
stored on the Premises in compliance with all applicable laws or environmental
permits.
 
21.7     Indemnity to Landlord: The Tenant hereby indemnifies and saves harmless
the Landlord, its directors, officers, employees and agents and the successors
and assigns of the Landlord from and against all loss and expense and from and
against all claims, demands, actions, suits or other proceedings, judgments,
damages, penalties, fines, costs and liabilities arising from or caused by the
Tenants' failure to comply with each of the covenants and agreements made by the
Tenant in Paragraphs 21.1 to 21.6 hereof, inclusive, including, without
limitation, any reduction in the market value of the Premises or the Building or
the Property, damages for loss of income, damages for loss or restriction in use
of leasable or useable space or of any amenity of the Premises, or the Building
or the Property, damages arising from any adverse impact on marketing of space
and sums paid in settlement of claims, legal fees, consultants' fees and
experts' fees which arise as aforesaid during or after the Term. The Tenant
hereby expressly agrees that this indemnification shall survive the expiration
or earlier termination of this Lease and that any statutory limitation periods
on actions to enforce these obligations shall not be deemed to commence until
the Landlord actually discovers any such circumstances as may give rise



    - 32 -  

--------------------------------------------------------------------------------

 

 
to their enforcement and the Tenant hereby knowingly and voluntarily waives the
benefits of any shorter limitation period. The liability of the Tenant under
this Paragraph 21.7 is joint and several.
 
21.8     Tenant's Default: Upon the Tenant's default under this Article 21, in
addition to the rights and remedies set forth elsewhere in this Lease, the
Landlord shall be entitled to the following:
 

  (a) enter the Premises and perform the Tenant's obligations under this Article
21 and the provisions of Paragraph 8.4 shall apply to this right; or

 

  (b) terminate this Lease immediately or any time thereafter if the Tenant
continues to be in default; or

 

  (c) to recover any and all damages, costs and charges, civil and criminal
penalties and fees, suffered by the Landlord; or

 

  (d) all of (a), (b) and (c) above or any combination of (a), (b) and (c)
above.

 
21.9     Obligations Survive Expiry or Termination of Lease: The obligations of
the Tenant under this Article 21 shall survive the expiry or earlier termination
of this Lease and any limitation periods prescribed by applicable law.
 
21.10   Entry Not A Breach: Notwithstanding anything to the contrary provided in
this Lease, no entry upon the Premises by the Landlord, its consultants,
advisors or contractors pursuant to this Article 21 shall constitute an eviction
or breach of the Landlord's covenant of quiet enjoyment or entitle the Tenant to
any abatement of Basic Rent or Additional Rent.
 
21.11   Tenant Not Liable: Notwithstanding anything to the contrary provided in
this Article, the Tenant shall not be liable for any Hazardous Substance in or
on the Property which was deposited and/or released or caused to be deposited
and/or released into or onto the Property by the Landlord or those for whom it
is, in law, responsible nor shall the Tenant be liable for any Hazardous
Substance deposited or released into or onto the Property prior to the date on
which the Tenant occupied the Property, unless such Hazardous Substance was
deposited or released into or onto the Property by the Tenant or those for whom
it is, in law, responsible.
 
 
ARTICLE 22
DEFINITIONS
 
22.1     Definitions: In this Lease, the following words, phrases and
expressions are used with the meanings defined as follows:
 

  (a) "Additional Rent" means any and all monies to be paid by the Tenant to the
Landlord pursuant to the Lease, other than Basic Annual Rent;

 

  (b) "Architect" means the architect or other party performing similar function
from time to time named by the Landlord. The Architect will be duly licensed




    - 33 -  

--------------------------------------------------------------------------------

 



and qualified to practice in the Province in which the Property is located. The
decision of the Architect whenever required by this Lease (or requested by the
Landlord) and any related certificate will be rendered in accordance with
generally accepted architectural practices and procedures and will be final and
binding;
 

  (c)

"Area of the Premises" or "Rentable Area of the Premises" means the area
(expressed in square feet, or at the Landlord's option, in square meters), of
the Premises measured from the exterior face of all exterior walls, doors and
windows. The Area of the Premises includes all interior space and there shall be
no deduction or exclusion for any space occupied by or used for columns, stairs
or other interior construction or equipment, nor shall there be any deduction
for columns or projections necessary for the Building. Where a front or entrance
of Premises is recessed from the demising lines shown on the plan annexed hereto
as Schedule "A", the area of such recess shall, for the purposes of the
calculation of the Area of the Premises only, be a part of the Premises and
within the Area of the Premises;

 

  (d) "Availability Date" means the date on which the Property has been
substantially completed and made available for occupancy by the Tenant;

 

  (e) "Basic Annual Rent" means the payments referenced in Subparagraph 3.1(a);

 

  (f) "Building" means any structure, improvement or building situated on and
forming part of the Property;

 

  (g) "Civic Address of the Property" has the meaning set forth in Subparagraph
1.3 (e) (ii);

 

  (h) "Commencement Date" means subject to Subparagraphs 2.1 (b) and (c), the
date as set out in Subparagraph 1.3 (f)

 

  (i) Subparagraph 22.1 (i) has been deleted and shall be of no effect;

 

  (j)

"Environmental Laws" means any statues, laws, regulations, orders, bylaws,
standards, guidelines, permits, and other lawful requirements of any
governmental authority having jurisdiction over the Property now or hereafter in
force relating in any way to the environment, health, occupational health and
safety, or transportation of dangerous goods, including the principles of common
law and equity;

 

  (k)

"Hazardous Substance" means any contaminant, pollutant, dangerous or potentially
dangerous, corrosive, noxious or toxic substances, hazardous waste, flammable or
explosive or radioactive material, urea formaldehyde foam insulation, goods,
equipment or materials containing asbestos or PCBs or any other materials
declared or defined to be hazardous, toxic, special waste, contaminants,
dangerous goods, deleterious substances or pollutants in, or which at any time
during the Term are regulated as a threat or are




    - 34 -  

--------------------------------------------------------------------------------

 



capable of posing a threat to public health or the environment under or pursuant
to, any applicable laws, regulations, requirements or guidelines in the Province
of British Columbia or the Municipality or of any other lawful governmental
authority having jurisdiction thereto;
 

  (l) "Landlord" means at any time in question, the then current registered
owner of the freehold or leasehold title to the Property;

 

  (m) "Lease" means this agreement and all Schedules attached hereto;

 

  (n) "Lease Registration Deposit" means the amount set forth in Subparagraph
1.3 (1);

 

  (o) "Lease Void Date" means the date set forth in subparagraph 1.3 (h);

 

  (p)

"Lease Year" means each consecutive twelve month period of the Term commencing
on the Commencement Date. The last Lease Year shall end on the last day of the
Term and accordingly the last Lease Year may be less than twelve months;

 

  (q) "Mortgagee" means any mortgagee, chargee or other encumbrancer (including
any trustee for bondholders) from time to time, of the Property or any part of
it, or of the Landlord's interest in it;

 

  (r) "Municipality" means the municipality or city within which the Property is
situate and likewise the word "Municipal" refers to such municipality or city;

 

  (s)

"Operating Expenses" means, without duplication, the total amounts incurred,
paid or payable, whether by the Landlord or by others on behalf of the Landlord,
for the maintenance, operation, repair, replacement, management and
administration of the Property. Operating Expenses include, without limitation
and without duplication, the aggregate of:

 

  (i) the total annual costs and expenses of insuring the Property and all
improvements on it and all equipment, pylon and other sign(s) and other property
servicing the Property or any part of it from time to time;

 

  (ii)

the cost of gas, power, water, sewer, electricity, communications and all other
utilities and services with respect to the Property, including those for heating
and air conditioning, (if any), together with the direct cost of administering
such utilities and services;

 

  (iii)

the cost of repairs, maintenance and replacements with respect to the Property
including structural repairs, maintenance and replacements (but excluding
repairs necessitated by inherent structural defects), such cost to include,
without limitation the cost of painting, repairs and maintenance of the roof of
any Building on the Property, sanitary




    - 35 -  

--------------------------------------------------------------------------------

 



control, refuse disposal, gardening, landscaping on the Property and rental of
signs relating to the Property;
 

  (iv)

the cost of the wages and salaries paid to maintenance, operating, supervisory
and security personnel, including payments for workers' compensation,
unemployment insurance, vacation pay, Canada Pension Plan and any other fringe
benefits, engaged for purposes of maintenance, operation, supervision or
security with respect to the Property;

 

  (v)

the cost of independent service contracts entered into with respect to the
Property for purposes of providing maintenance, operation, repair, replacement,
supervision and security, including without limitation, service and maintenance
contracts for inspection, servicing or maintenance of elevators, escalations
roof areas, air conditioning, heating, mechanical and electrical equipment,
landscaping and parking, and the cost of supplies and equipment used in
connection therewith;

 

  (vi) the cost of cleaning, snow removal, garbage and waste collection and
disposal, the costs of security and supervision, the wages and salaries of
on-site personnel and any associated costs thereof, parking lot striping and
landscaping, and the cost of all utilities consumed in the operation of the
Property;

 

(vii) the cost of the purchase and rental of any equipment and signs, and the
cost of supplies, used by the Landlord in the maintenance and operation of the
Property;

 

  (viii) the cost of audit fees and the cost of accounting services and expenses
incurred in the preparation of the statements referred to in this Lease and
related financial statements;

 

  (ix)

the cost of conducting any environmental audit or other testing on or in any
part of the Property and all costs and expenses incurred by the Landlord in
removing any Hazardous Substance from any part of the Property;

 

  (x) all other costs, charges and other expenses incurred by the Landlord in
maintaining, operating, replacing, servicing and repairing the Property;

 

  (xi)

depreciation or amortization of the costs and expenses, including without
duplication, the cost of the repair and replacement of all equipment, meters and
other fixtures, equipment and facilities, including sprinkler and irrigation
systems, heating, ventilation and air conditioning equipment, the roof membrane
and asphalt paving in the parking lot areas, serving or comprising the Property
which by their nature require periodic or substantial repair or replacement,




    - 36 -  

--------------------------------------------------------------------------------

 



unless the Landlord in its sole discretion charges the cost fully in the Lease
Year in which they are incurred;



  (xii)

all Taxes, business taxes as they relate to or are allocated by the Landlord to
the Property and any improvements on the Property and business transfer and
other taxes and similar charges allocated by the Landlord to the Property,
except Taxes payable by the Tenant pursuant to Paragraph 5.27;



From the total of the above costs, there is deducted net proceeds received by
the Landlord from insurance policies taken out by the Landlord to the extent
that such proceeds relate to Operating Expenses;



  (t) "Permitted Use" means the use set out in Subparagraph 1.3 (j);




  (u) "Premises" means that part of the Property outlined in red in Schedule
"A";




  (v) "Property" means the land more particularly described in Schedule "B" and
includes all improvements on that land, including without limitation any
Building on the Property;




  (w) "Rent" means all Basic Annual Rent and Additional Rent payable under this
Lease;




  (x) "Rental Deposit" means the amount set forth in Subparagraph 1.3 (k) (i);




  (y)

"Sales Taxes" means any and all taxes, fees, levies, charges, assessments,
rates, duties and excises (whether characterized as sales taxes, purchase taxes,
value added taxes, goods and services taxes) which the Landlord is liable to
pay, or to collect from the Tenant, and which are levied, rated or assessed on
the act of entering into this Lease or otherwise on account of this Lease, on
the use or the occupancy of the Property or any portion thereof, on the Rent
(whether Basic Annual Rent or Additional Rent) payable under this Lease or any
portion thereof or in connection with the business of renting the Property or
any portion thereof, but excluding the Landlord's income tax. If the Sales Taxes
are reduced by reason of any exemption or deduction to which the Landlord is
entitled by virtue of:




  (i)

the payment by the Landlord of any taxes, fees, levies, charges, assessments,
rates, duties or excises upon the purchase price of any lands or of any interest
therein whether before, concurrently with or after the execution and delivery of
this Lease, or




  (ii)

the payment by the Landlord of any taxes, fees, levies, charges, assessments,
rates, duties or excises with respect to rents, additional rents and any other
amounts payable by the Landlord as a tenant under any lease whether such lease
is now existing or arises after the date of the execution and delivery of this
Lease,

 

    - 37 -  

--------------------------------------------------------------------------------

 



then the Sales Taxes shall be deemed to be the amount which would have been
imposed on the Landlord with respect to the Kent (whether Basic Annual Rent or
Additional Rent) payable by the Tenant to the Landlord under this Lease had no
such exemption or deduction been permitted;



  (z)

"Taxes" means all real property taxes, rates, local improvement taxes, duties
and assessments, impost charges or levies, whether general or special, that are
levied, rated, charged or assessed against the Property or any part thereof or
any improvements thereon or forming part thereof, or upon the Landlord on
account of its interest in the Property, from time to time by any lawful Taxing
Authority, whether federal, provincial, Municipal, school or otherwise, and
includes any taxes, rates, duties, assessments or charges or other amounts which
are or may in the future be imposed in lieu thereof, or in addition thereto,
whether of the foregoing character or not and whether in existence at the
Commencement Date or not, and all costs, fees and expenses incurred by the
Landlord in contesting Taxes or in negotiating with taxing authorities with
respect to taxes. Taxes also include all interest incurred by the Landlord on
tax related payments made in excess of then current recoveries from the Tenant
on the Property;




  (aa)

"Taxing Authority" means any duly constituted governmental authority whether
federal, provincial, regional, Municipal or otherwise, legally empowered to
impose taxes, rates, assessments or charges on, upon or in respect of the
Property or any part of it or property thereon;




  (ab)

"Term" means the term of this Lease as set forth in Subparagraph 1.3 (e) and if
this Lease is renewed in accordance with the Option to Renew as set forth in the
Lease then "Term" after the expiry of the initial Term shall mean the applicable
renewal Term; and




  (ac) "Termination Date" means, unless earlier terminated in accordance with
this Lease and subject to Subparagraphs 2.1 (b) and (c), the date as set out in
Subparagraph 1.3 (g).

 

    - 38 -  

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF the parties hereto have hereunto caused their respective
corporate seals to be affixed in the presence of their proper signing officers,
duly authorized in that behalf, the day and year first above written.
 
 

THE COMMON SEAL of the Landlord, )   5290 INVESTMENTS LTD. )   was hereunto
affixed in the presence of: )     )   /s/ Keith R. Beedie )

C/S

--------------------------------------------------------------------------------

    Authorized Signatory )     )   Keith R. Beedie )  

--------------------------------------------------------------------------------

    Print Name )     )   July 26, 2004 )  

--------------------------------------------------------------------------------

    Date             THE COMMON SEAL of the Tenant, )   HOUSE OF BRUSSELS
CHOCOLATES INC. )  
was hereunto affixed in the presence of:
)     )   /s/ John Vetlleer )  

--------------------------------------------------------------------------------

    Authorized Signatory )     )   John Vetlleer )

 C/S

--------------------------------------------------------------------------------

    Print Name )     )   /s/ Grant Petersen )  

--------------------------------------------------------------------------------

    Print Name )     )   July 23, 2004 )  

--------------------------------------------------------------------------------

    Date              




    - 39 -  

--------------------------------------------------------------------------------

 


